internal_revenue_service uil no number info release date date the honorable steve buyer u s house of representatives washington d c attention myrna dugan dear mr buyer this letter is in response to your inquiry dated date on behalf of your constituent mr indicates he is a transportation worker who is being unfairly denied ordinary mr and necessary business_expense deductions under sec_162 of the internal_revenue_code because the internal_revenue_service irs does not follow the cohan_rule 39_f2d_540 2d cir held that where the evidence indicated a taxpayer incurred deductible travel or entertainment_expenses but the exact amount could not be determined the court should make a close approximation and not disallow the deduction entirely mr properly applying the substantiation rules relating to business travel_expenses of dollar_figure also indicates that irs agents are not sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred in carrying_on_a_trade_or_business including traveling expenses including amounts expended for meals_and_lodging other than amounts that are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business sec_274 provides in part that no deduction shall be allowed under sec_162 for any traveling expense including meals_and_lodging while away from home unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the a amount of the expense b time and place of the travel and c business_purpose of the expense sec_274 further provides that regulations may prescribe that some or all of the substantiation requirements do not apply to an expense that does not exceed an amount prescribed by such regulations sec_1_274-5t of the temporary income_tax regulations states that the limitation of sec_274 supersedes the close approximation doctrine founded in cohan and that no deduction or credit shall be allowed a taxpayer on the basis of such approximations or unsupported testimony of the taxpayer to meet the adequate_records requirement of sec_274 sec_1_274-5t provides that taxpayers must maintain a contemporaneous account book diary log statement of expense trip sheets or certain similar record and documentary_evidence that in combination are sufficient to establish each element eg amount time place and business_purpose of a travel expenditure sec_1_274-5t provides that in the case of expenditures_for lodging while traveling away from home taxpayers must provide documentary_evidence such as receipts paid bills or similar evidence sufficient to support the expenditure under sec_1_274-5t however documentary_evidence is not required for any other expenditure except lodging that is less than dollar_figure i hope this information is helpful please contact channing horton identification_number at if we may be of further assistance sincerely deputy assistant chief_counsel income_tax accounting by robert a berkovsky chief branch
